997 A.2d 224 (2010)
202 N.J. 334
In the Matter of Arthur E. SWIDLER, an Attorney at Law.
D-100 September Term 2009, 066094
Supreme Court of New Jersey.
July 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-006, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ARTHUR E. SWIDLER of TRENTON, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(d) and Rule 1:21-6(recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to provide the Office of Attorney Ethics with a certification concerning his trust accounting deficiencies, retain a certified public accountant to bring his records into compliance with Rule 1:21-6, and submit to the Office of Attorney Ethics quarterly reconciliations of his trust account prepared by the accountant for a period of two years;
And good cause appearing;
It is ORDERED that ARTHUR E. SWIDLER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 13, 2010; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics the certification concerning his trust accounting deficiencies; and it is further
ORDERED that respondent shall retain a certified public accountant approved by the Office of Attorney Ethics to bring his trust account records into compliance with Rule 1:21-6; and it is further
ORDERED that on reinstatement to practice, respondent shall submit to the *225 Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.